Exhibit 10.1

 
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) made April 14, 2014
and effective as of January 1, 2014 (the “Effective Date”) between TIME WARNER
INC., a Delaware corporation (the “Company”), and GARY GINSBERG (“You”).


You are currently employed by the Company pursuant to an Employment Agreement
made and effective as of February 17, 2010 (the “Prior Agreement”).  The Company
wishes to amend and restate the terms of your employment with the Company and to
secure your services on a full-time basis for the period to and including
December 31, 2016 on and subject to the terms and conditions set forth in this
Agreement, and you are willing to provide such services on and subject to the
terms and conditions set forth in this Agreement.  You and the Company therefore
agree as follows:


1.   Term of Employment.   Your “term of employment” as this phrase is used
throughout this Agreement shall be for the period beginning on the Effective
Date and ending on December 31, 2016 (the “Term Date”), subject, however, to
earlier termination as set forth in this Agreement.


2.   Employment.   During the term of employment, you shall serve as Executive
Vice President, Corporate Marketing & Communications of the Company and you
shall have the authority, functions, duties, powers and responsibilities
normally associated with such position and such additional authority, functions,
duties, powers and responsibilities as may be assigned to you from time to time
by the Company consistent with your senior position with the Company.  During
the term of employment, (i) your services shall be rendered on a substantially
full-business time, exclusive basis and you will apply on a full-business time
basis all of your skill and experience to the performance of your duties, (ii)
you shall have no other employment and, without the prior written consent of
your manager or other more senior officer of the Company in your reporting line,
no outside business activities which require the devotion of substantial amounts
of your time, and (iii) the place for the performance of your services shall be
the principal executive offices of the Company in the New York City metropolitan
area, subject to such reasonable travel as may be required in the performance of
your duties.  The foregoing shall be subject to the Company’s written policies,
as in effect from time to time, regarding vacations, holidays, illness and the
like.




 
 
 
 


3.   Compensation.


3.1           Base Salary.   The Company shall pay you a base salary at the rate
of not less than $875,000 per annum during the term of employment (“Base
Salary”).  The Company may increase, but not decrease, your Base Salary during
the term of employment.  Base Salary shall be paid in accordance with the
Company’s customary payroll practices.


3.2           Bonus. In addition to Base Salary, the Company typically pays its
executives an annual cash bonus (“Bonus”).  Although your Bonus is fully
discretionary, your target annual Bonus as a percentage of Base Salary is
200%.  The Company may increase, but not decrease without your consent, your
target annual Bonus during the term of employment.  Each year, your personal
performance will be considered in the context of your executive duties and any
individual goals set for you, and your actual Bonus will be determined based on
your personal performance and the Company’s performance.  Your Bonus amount, if
any, will be paid to you between January 1 and March 15 of the calendar year
immediately following the performance year in respect of which such Bonus is
earned.


3.3           Long Term Incentive Compensation.   So long as the term of
employment has not terminated, you shall be eligible to receive annually from
the Company long term incentive compensation with a target value of $900,000
(based on the valuation method used by the Company for its senior executives)
through a combination of stock option grants, restricted stock units,
performance shares or other equity-based awards, cash-based long-term plans or
other components as may be determined by the Compensation and Human Development
Committee of the Company’s Board of Directors from time to time  in its sole
discretion.


3.4           Indemnification.   You shall be entitled throughout the term of
employment (and after the end of the term of employment, to the extent relating
to service during the term of employment) to the benefit of the indemnification
provisions contained on the date hereof in the Restated Certificate of
Incorporation and By-laws of the Company (not including any amendments or
additions after the Effective Date that limit or narrow,
 
2 
 
but including any that add to or broaden, the protection afforded to you by
those provisions).


4.   Termination.


4.1   Termination for Cause.   The Company may terminate the term of employment
and all of the Company’s obligations under this Agreement, other than its
obligations set forth below in this Sections 4.1 and in Section 3.4, for
“cause”.  Termination by the Company for “cause” shall mean termination because
of your (a) conviction (treating a nolo contendere plea as a conviction) of a
felony (whether or not any right to appeal has been or may be exercised) other
than as a result of a moving violation or a Limited Vicarious Liability, (b)
willful failure or refusal without proper cause to perform your material duties
with the Company, including your material obligations under this Agreement
(other than any such failure resulting from your incapacity due to physical or
mental impairment), (c) willful misappropriation, embezzlement or reckless or
willful destruction of Company property having a significant adverse financial
effect on the Company or a significant adverse effect on the Company’s
reputation, (d) willful and material breach of any statutory or common law duty
of loyalty to the Company having a significant adverse financial effect on the
Company or a significant adverse effect on the Company’s reputation, or (e)
material and willful breach of any of the covenants provided for in Sections 8
and 9.  Such termi­nation shall be effected by written notice thereof delivered
by the Company to you and shall be effective as of the date of such notice;
provided, however, that if (i) such termination is because of your willful
failure or refusal without proper cause to perform your material duties with the
Company including any one or more of your material obligations under this
Agreement or for intentional and improper conduct, and (ii) within 30 days
following the date of such notice you shall cease your refusal and shall use
your best efforts to perform such obligations or cease such intentional and
improper conduct, the termination shall not be effective.  For purposes of this
definition of Cause, no act, or failure to act, on your part shall be considered
“willful” or “intentional” unless done, or omitted to be done, by you not in
good faith and without reasonable belief that such action or omission was
opposed to the best interest of the Company.  The term “Limited Vicarious
Liability” shall mean any liability which is based on acts of the Company for
which you are responsible solely as a result of your office(s) with the Company;
provided that (x) you are not directly involved in such acts and either had no
prior knowledge of such intended actions or, upon obtaining such knowledge,
 
3
 
promptly acted reasonably and in good faith to attempt to prevent the acts
causing such liability or (y) after consulting with the Company’s counsel, you
reasonably believed that no law was being violated by such acts.


In the event of termination of your employment by the Company for cause, without
prejudice to any other rights or remedies that the Company may have at law or in
equity, the Company shall have no further obligation to you other than (i) to
pay Base Salary through the effective date of the termination of employment (the
“Effective Termination Date”), (ii) to pay any Bonus for any year which has
ended prior to the year in which such termination occurs that has been
determined but not yet paid as of the Effective Termination Date, and (iii) with
respect to any rights you have pursuant to any insurance or other benefit plans
or arrangements of the Company (including rights under Section 7.2
hereof).   You hereby disclaim any right to receive a pro rata portion of any
Bonus with respect to the year in which such termination occurs.


4.2   Termination by You for Material Breach by the Company and Termination by
the Company Without Cause.   Unless previously terminated pursuant to any other
provision of this Agreement and unless a Disability Period shall be in effect,
you shall have the right, exercisable by written notice to the Company, to
terminate the term of employment under this Agreement with an Effective
Termination Date 30 days after the giving of such notice, if, at the time of the
giving of such notice, the Company is in material breach of its obligations
under this Agreement; provided, however, that, with the exception of clause (i)
below, this Agreement shall not so terminate if such notice is the first such
notice of termination delivered by you pursuant to this Section 4.2 and within
such 30-day period the Company shall have cured all such material breaches; and
provided further, that such notice is provided to the Company within 90 days
after your knowledge of the occurrence of such material breach.  A material
breach by the Company shall include, but not be limited to (i) the Company
violating Section 2 with respect to authority, reporting lines, duties, or place
of employment and (ii) the Company failing to cause any successor to all or
substantially all of the business and assets of the Company expressly to assume
the obligations of the Company under this Agreement.


The Company shall have the right, exercisable by written notice to you delivered
at least 60 days prior to the Effective Termination Date, to terminate your
employment under this Agreement without cause, which notice shall specify the
Effective
 
4
 
Termination Date.  If such notice is delivered on or after the date which is 60
days prior to the Term Date, the provisions of Section 4.3 shall apply.


4.2.1   In the event of a termination of employment pursuant to this Section 4.2
(a “termination without cause”), you shall receive Base Salary and a pro rata
portion of your Average Annual Bonus (as defined below) through the Effective
Termination Date.  Your Average Annual Bonus shall be equal to the average of
the regular annual bonus amounts (excluding the amount of any special or spot
bonuses) in respect of the two calendar years during the most recent
three calendar years for which the annual bonus received by you from the Company
was the greatest. Your pro rata Average Annual Bonus pursuant to this Section
4.2.1 shall be paid to you at the times set forth in Section 4.6.


4.2.2   After the Effective Termination Date, you shall continue to be treated
like an employee of the Company for a period ending on the date which
is  twenty-four months after the Effective Termination Date if the Effective
Termination Date occurs prior to the Term Date and twelve months after the
Effective Termination Date if the Effective Termination Date occurs on or after
the Term Date (such date, the “Severance Term Date”), and during such period you
shall be entitled to receive, whether or not you become disabled during such
period but subject to Section 6, (a) Base Salary (on the Company’s normal
payroll payment dates as in effect immediately prior to the Effective
Termination Date) at an annual rate equal to your Base Salary in effect
immediately prior to the notice of termination, and (b) an annual Bonus in
respect of each calendar year or portion thereof (in which case a pro rata
portion of such Bonus will be payable) during such period equal to your Average
Annual Bonus.  Except as provided in the next sentence, if you accept other
full-time employment during such period or notify the Company in writing of your
intention to terminate your status of being treated like an employee during such
period, you shall cease to be treated like an employee of the Company for
purposes of your rights to receive certain post-termination benefits under
Section 7.2 effective upon the commencement of such other employment or the date
specified by you in the notice as the date you wish to terminate your status of
being treated as an employee, whichever is applicable (the “Equity Cessation
Date”), and you shall receive the remaining payments of Base Salary and Bonus
pursuant to this Section 4.2.2 at the times specified in Section 4.6 of the
Agreement. Notwithstanding the foregoing, if you accept employment with any
not-for-profit entity or governmental entity, then you may
 
5
 
 
continue to be treated like an employee of the Company for purposes of your
rights to receive certain post-termination benefits pursuant to Section 7.2 and
you will continue to receive the payments as provided in the first sentence of
this Section 4.2.2; and if you accept full-time employment with any affiliate of
the Company, then the payments provided for in this Section 4.2.2 shall
immediately cease and you shall not be entitled to any further payments.  For
purposes of this Agreement, the term “affiliate” shall mean any entity which,
directly or indirectly, controls, is controlled by, or is under common control
with, the Company.


4.3   After the Term Date.   If, at the Term Date, the term of employment shall
not have been previously terminated pursuant to the provisions of this
Agreement, no Disability Period is then in effect and the parties shall not have
agreed to an extension or renewal of this Agreement or on the terms of a new
employment agreement, then the term of employment shall continue on a
month-to-month basis and you shall continue to be employed by the Company
pursuant to the terms of this Agreement, subject to termination by either party
hereto on 60 days written notice delivered to the other party (which notice may
be delivered by either party at any time on or after the date which is 60 days
prior to the Term Date).  If the Company shall terminate the term of employment
on or after the Term Date for any reason (other than for cause as defined in
Section 4.1, in which case Section 4.1 shall apply), which the Company shall
have the right to do so long as no Disability Date (as defined in Section 5) has
occurred prior to the delivery by the Company of written notice of termination,
then such termination shall be deemed for all purposes of this Agreement to be a
“termination without cause” under Section 4.2 and the provisions of Sections
4.2.1 and 4.2.2 shall apply.


4.4   Release.   A condition precedent to the Company’s obligation with respect
to the payments associated with a termination without cause shall be your
execution and delivery of a release in the form attached hereto as Annex A, as
such form may be revised as required by law, within 60 days following your
Effective Termination Date. If you shall fail to timely execute and deliver such
release, or if you revoke such release as provided therein, then in lieu of
continuing to receive the payments provided for herein, you shall receive a
severance payment determined in accordance with the Company’s policies relating
to notice and severance reduced by the aggregate amount of severance payments
paid pursuant to this Agreement, if any, prior to the date of your refusal to
deliver, or revocation of, such release.
 
6
 
 


                                4.5   Mitigation. In the event of a termination
without cause under this Agreement, you shall not be required to take actions in
order to mitigate your damages hereunder, unless Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”),would apply to any payments to you
by the Company and your failure to mitigate would result in the Company losing
tax deductions to which it would otherwise have been entitled.  In such an
event, Section 4.7 shall govern.  With respect to the preceding sentences, any
payments or rights to which you are entitled by reason of the termination of
employment without cause shall be considered as damages hereunder. Any
obligation to mitigate your damages pursuant to this Section 4.5 shall not be a
defense or offset to the Company’s obligation to pay you in full the amounts
provided in this Agreement upon the occurrence of a termination without cause,
at the time provided herein, or the timely and full performance of any of the
Company’s other obligations under this Agreement.


4.6   Payments.  Payments of Base Salary and Bonus required to be made to
you after any termination shall be made at the same times as such payments
otherwise would have been paid to you pursuant to Sections 3.1 and 3.2 if you
had not been terminated, subject to Section 11.17.


4.7   Limitation on Certain Payments.  Notwithstanding any other provision of
this Agreement:


4.7.1.           In the event it is determined by  an independent nationally
recognized public accounting firm engaged and paid for by the Company prior to
the consummation of any transaction constituting a Change in Control (which for
purposes of this Section 4.7 shall mean a change in ownership or control as
determined in accordance with the regulations promulgated under Section 280G of
the Code), which accounting firm shall in no event be the accounting  firm for
the entity seeking to effectuate the Change in Control (the “Accountant”), which
determination shall be certified by the Accountant and set forth in a
certificate delivered to you setting forth in reasonable detail the basis of the
Accountant’s calculations, that part or all of the consideration, compensation
or benefits to be paid to you under this Agreement constitute “parachute
payments” under Section 280G(b)(2) of the Code, then, if the aggregate present
value of such parachute payments, singularly or together with the aggregate
present value of any consideration, compensation or benefits to be paid to you
under any other plan, arrangement or agreement which constitute “parachute
payments” (collectively, the
 
7
 
 
 “Parachute Amount”) exceeds the maximum amount that would not give rise to any
liability under Section 4999 of the Code, the amounts constituting “parachute
payments” which would otherwise be payable to you or for your benefit shall be
reduced to the maximum amount that would not give rise to any liability under
Section 4999 of the Code (the “Reduced Amount”); provided that such amounts
shall not be so reduced if the Accountant determines that without such reduction
you would be entitled to receive and retain, on a net after-tax basis
(including, without limitation, any excise taxes payable under Section 4999 of
the Code), an amount which is greater than the amount, on a net after-tax basis,
that you would be entitled to retain upon receipt of the Reduced Amount.  In
connection with making determinations under this Section 4.7, the Accountant
shall take into account the value of any reasonable compensation for services to
be rendered by you before or after the Change in Control, including any amounts
payable to you following your termination of employment hereunder with respect
to any non-competition provisions that may apply to you, and the Company shall
cooperate in the valuation of any such services, including any non-competition
provisions.


4.7.2.           If the determination made pursuant to Section 4.7.1 results in
a reduction of the payments that would otherwise be paid to you except for the
application of Section 4.7.1, the Company shall promptly give you notice of such
determination.  Such reduction in payments shall be first applied to reduce any
cash severance payments that you would otherwise be entitled to receive
hereunder and shall thereafter be applied to reduce other payments and benefits,
in each case, in reverse order beginning with the payments or benefits that are
to be paid the furthest in time from the date of such determination, unless you
elect to have the reduction in payments applied in a different order; provided
that, in no event may such payments be reduced in a manner that would result in
subjecting you to additional taxation under Section 409A of the Code.


4.7.3.           As a result of the uncertainty in the application of Sections
280G and 4999 of the Code at the time of a determination hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for your benefit pursuant to this Agreement which should not have been so paid
or distributed (each, an “Overpayment”) or that additional amounts which will
have not been paid or distributed by the Company to or for your benefit pursuant
to this Agreement could have been so paid or distributed (each, an
“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder.  In the event that the Accountant, based upon the assertion of
 
8
 
 
a deficiency by the Internal Revenue Service against either the Company or you
which the Accountant believes has a high probability of success, determines that
an Overpayment has been made, any such Overpayment paid or distributed by the
Company to or for your benefit shall be repaid by you to the Company together
with interest at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code; provided, however, that no such repayment shall be
required if and to the extent such deemed repayment would not either reduce the
amount on which you are subject to tax under Sections 1 and 4999 of the Code or
generate a refund of such taxes.  In the event that the Accountant, based on
controlling precedent or substantial authority, determines that an Underpayment
has occurred, any such Underpayment shall be promptly paid by the Company to or
for your benefit together with interest at the applicable federal rate provided
for in Section 7872(f)(2)(A) of the Code.


4.8  Retirement.   Notwithstanding the provisions of this Agreement relating to
a termination without cause and Disability, on the date you reach age 65 (the
“Retirement Date”), then this Agreement shall terminate automatically on such
date and your employment with the Company shall thereafter be governed by the
policies generally applicable to employees of the Company, and you shall not
thereafter be entitled to the payments provided in this Agreement to the extent
not received by you on or prior to the Retirement Date.   In addition, no
benefits or payments provided in this Agreement relating to termination without
cause and Disability shall include any period after the Retirement Date and if
the provision of benefits or calculation of payments provided in this Agreement
with respect thereto would include any period subsequent to the Retirement Date,
such provision of benefits shall end on the Retirement Date and the calculation
of payments shall cover only the period ending on the Retirement Date.


5.   Disability.


           5.1   Disability Payments.   If during the term of employment and
prior to the delivery of any notice of termination without cause, you become
physically or mentally disabled, whether totally or partially, so that you are
prevented from performing your usual duties for a period of six consecutive
months, or for shorter periods aggregating six months in any twelve-month
period, the Company shall, nevertheless, continue to pay your full compensation
through the last day of the sixth consecutive month of disability or the date on
which the shorter periods of disability shall have equaled a total of six months
 
9
 
 
in any twelve-month period (such last day or date being referred to herein as
the “Disability Date”), subject to Section 11.17.  If you have not resumed your
usual duties on or prior to the Disability Date, the Company shall pay you a pro
rata Bonus (based on your Average Annual Bonus) for the year in which the
Disability Date occurs and thereafter shall pay you disability benefits for the
period ending on the later of (i) the Term Date or (ii) the date which is twelve
months after the Disability Date (in the case of either (i) or (ii), the
“Disability Period”), in an annual amount equal to 75% of (a) your Base Salary
at the time you become disabled and (b) the Average Annual Bonus, in each case,
subject to Section 11.17.


           5.2   Recovery from Disability.   If during the Disability Period you
shall fully recover from your disability, the Company shall have the right
(exercisable within 60 days after notice from you of such recovery), but not the
obligation, to restore you to full-time service at full compensation.  If the
Company elects to restore you to full-time service, then this Agreement shall
continue in full force and effect in all respects and the Term Date shall not be
extended by virtue of the occurrence of the Disability Period.  If the Company
elects not to restore you to full-time service, you shall be entitled to obtain
other employment, subject, however, to the following:  (i) you shall perform
advisory services during any balance of the Disability Period; and (ii) you
shall comply with the provisions of Sections 8 and 9 during the Disability
Period.  The advisory services referred to in clause (i) of the immediately
preceding sentence shall consist of rendering advice concerning the business,
affairs and management of the Company as requested by the Chief Executive
Officer or other senior officer of the Company but you shall not be required to
devote more than five days (up to eight hours per day) each month to such
services, which shall be performed at a time and place mutually convenient to
both parties.  Any income from such other employment shall not be applied to
reduce the Company’s obligations under this Agreement.


           5.3   Other Disability Provisions.   The Company shall be entitled to
deduct from all payments to be made to you during the Disability Period pursuant
to this Section 5 an amount equal to all disability payments received by you
during the Disability Period from Worker’s Compensation, Social Security and
disability insurance policies maintained by the Company; provided, however, that
for so long as, and to the extent that, proceeds paid to you from such
disability insurance policies are not includible in your income for federal
income tax purposes, the Company’s deduction with respect to such
 
10
 
 
payments shall be equal to the product of (i) such payments and (ii) a fraction,
the numerator of which is one and the denominator of which is one less the
maximum marginal rate of federal income taxes applicable to individuals at the
time of receipt of such payments.  All payments made under this Section 5 after
the Disability Date are intended to be disability payments, regardless of the
manner in which they are computed.  Except as otherwise provided in this Section
5, the term of employment shall continue during the Disability Period and you
shall be entitled to all of the rights and benefits provided for in this
Agreement, except that Sections 4.2 and 4.3 shall not apply during the
Disability Period, and unless the Company has restored you to full-time service
at full compensation prior to the end of the Disability Period, the term of
employment shall end and you shall cease to be an employee of the Company at the
end of the Disability Period and shall not be entitled to notice and severance
or to receive or be paid for any accrued vacation time or unused sabbatical.


6.   Death.   If you die during the term of employment, this Agreement and all
obligations of the Company to make any payments hereunder shall terminate except
that your estate (or a designated beneficiary) shall be entitled to receive Base
Salary to the last day of the month in which your death occurs and Bonus
compensation (at the time bonuses are normally paid) based on the Average Annual
Bonus, but prorated according to the number of whole or partial months you were
employed by the Company in such calendar year.


7.   Other Benefits.


7.1   General Availability.   To the extent that (a) you are eligible under the
general provisions thereof (including without limitation, any plan provision
providing for participation to be limited to persons who were employees of the
Company or certain of its subsidiaries prior to a specific point in time) and
(b) the Company maintains such plan or program for the benefit of its
executives, during the term of your employment with the Company, you shall be
eligible to participate in any savings plan, or similar plan or program and in
any group life insurance, hospitalization, medical, dental, accident, disability
or similar plan or program of the Company now existing or established hereafter
on a basis no less favorable to you then is provided to any other executive vice
president of the Company.
 
11
 
 


                                7.2    Benefits After a Termination or
Disability.   After the Effective Termination Date of a termination of
employment pursuant to Section 4.2 and prior to the Severance Term Date or
during the Disability Period, you shall continue to be treated like an employee
of the Company for purposes of eligibility to participate in the Company’s
health and welfare benefit plans other than disability programs and to receive
the health and welfare benefits (other than disability programs) required to be
provided to you under this Agreement to the extent such health and welfare
benefits are maintained in effect by the Company for its executives.  After the
Effective Termination Date of a termination of employment pursuant to Section 4
or during a Disability Period, you shall not be entitled to any additional
awards or grants under any stock option, restricted stock or other stock-based
incentive plan and you shall not be entitled to continue elective deferrals in
or accrue additional benefits under any qualified or nonqualified retirement
programs maintained by the Company.  At the Severance Term Date, your rights to
benefits and payments under any health and welfare benefit plans or any
insurance or other death benefit plans or arrangements of the Company shall be
determined in accordance with the terms and provisions of such plans. At the
Severance Term Date or, if earlier, the Equity Cessation Date, your rights to
benefits and payments under any stock option, restricted stock, stock
appreciation right, bonus unit, management incentive or other long-term
incentive plan of the Company shall be determined in accordance with the terms
and provisions of such plans and any agreements under which such stock options,
restricted stock or other awards were granted. However, consistent with the
terms of the Prior Agreement, notwithstanding the foregoing or any more
restrictive provisions of any such plan or agreement, if your employment with
the Company is terminated as a result of a termination pursuant to Section 4.2,
then, subject to the application of any more favorable terms of the applicable
stock option agreement, (i) all stock options to purchase shares of Time Warner
Common Stock shall continue to vest, through the earlier of the Severance Term
Date or the Equity Cessation Date; (ii) except if you shall then qualify for
retirement under the terms of the applicable stock option agreement and would
receive more favorable treatment under the terms of the stock option agreement,
(x) all stock options to purchase shares of Time Warner Common Stock granted to
you on or after February 17, 2010 (the “Term Options”) that would have vested on
or before the later of the Term Date and the Severance Term Date (or the date
that is comparable to the Severance Term Date under any employment agreement
that amends, replaces or supersedes this Agreement) shall vest and become
immediately exercisable upon the earlier of the Severance Term Date or the
Equity Cessation Date, and (y) all your vested Term Options shall remain
exercisable for a period
 
12
 
 
of three years after the earlier of the Severance Term Date or the Equity
Cessation Date (but not beyond the term of such stock options); and (iii) the
Company shall not be permitted to determine that your employment was terminated
for “unsatisfactory performance” within the meaning of any stock option
agreement between you and the Company. With respect to awards of restricted
stock units (“RSUs”) held at the Effective Termination Date of a termination of
employment pursuant to Section 4.2, subject to potential further delay in
payment pursuant to Section 11.17, the treatment of the RSUs will be determined
in accordance with the terms of the applicable award agreement(s).
        
              7.3   Payments in Lieu of Other Benefits.   In the event the term
of employment and your employment with the Company is terminated pursuant to any
section of this Agreement, you shall not be entitled to notice and severance
under the Company's general employee policies or to be paid for any accrued
vacation time or unused sabbatical, the payments provided for in such sections
being in lieu thereof.


7.4    Life Insurance.   During your employment with the Company, the Company
shall (i) provide you with $50,000 of group life insurance and (ii) pay you
annually an amount equal to two times the premium you would have to pay to
obtain life insurance under a standard group universal life insurance program in
an amount equal to $3,000,000.  The Company shall pay you such amount no later
than March 15 of the calendar year following any calendar year in which you are
entitled to this amount. You shall be under no obligation to use the payments
made by the Company pursuant to the preceding sentence to purchase any
additional life insurance.  The payments made to you hereunder shall not be
considered as “salary” or “compensation” or “bonus” in determining the amount of
any payment under any retirement, profit-sharing or other benefit plan of the
Company or any subsidiary of the Company.


                                 8.   Protection of Confidential Information;
Non-Compete.


8.1   Confidentiality Covenant.   You acknowledge that your employment by the
Company (which, for purposes of this Section 8 shall mean Time Warner Inc. and
its affiliates) will, throughout your employment, bring you into close contact
with many confidential affairs of the Company, including information about
costs, profits, markets, sales, products, key personnel, pricing policies,
operational methods, technical processes, trade secrets, plans for future
development, strategic plans of the most
 
13
 
 
valuable nature and other business affairs and methods and other information not
readily available to the public.  You further acknowledge that the services to
be performed under this Agreement are of a special, unique, unusual,
extraordinary and intellectual character.  You further acknowledge that the
business of the Company is global in scope, that its products and services are
marketed throughout the world, that the Company competes in nearly all of its
business activities with other entities that are or could be located in nearly
any part of the world and that the nature of your services, position and
expertise are such that you are capable of competing with the Company from
nearly any location in the world.  In recognition of the foregoing, you covenant
and agree:


8.1.1   You shall keep secret all confidential matters of the Company and shall
not disclose such matters to anyone outside of the Company, or to anyone inside
the Company who does not have a need to know or use such information, and shall
not use such information for personal benefit or the benefit of a third party,
either during or after the term of employment, except with the Company’s written
consent, provided that (i) you shall have no such obligation to the extent such
matters are or become publicly known other than as a result of your breach of
your obligations hereunder and (ii) you may, after giving prior notice to the
Company to the extent practicable under the circumstances, disclose such matters
to the extent required by applicable laws or governmental regulations or
judicial or regulatory process;


8.1.2   You shall deliver promptly to the Company on termination of your
employment, or at any other time the Company may so request, all memoranda,
notes, records, reports and other documents (and all copies thereof) relating to
the Company’s business, which you obtained while employed by, or otherwise
serving or acting on behalf of, the Company and which you may then possess or
have under your control; and


8.1.3   For a period of one year after the effective date of your retirement or
other termination by you of your employment with the Company or for one year
after the Effective Termination Date of a termination of employment pursuant to
Section 4, without the prior written consent of the Company, you shall not
employ, and shall not cause any entity of which you are an affiliate to employ,
any person who was a full-time employee of the Company at the date of such
termination of employment or within six months prior thereto, but such
prohibition shall not apply to your secretary or
 
14
 
 
executive assistant or to any other employee eligible to receive overtime pay.


8.2.           Non-Compete Covenant.


8.2.1           During the term of employment and for the twelve-month period
after (i) the effective date of your retirement or other termination by you of
your employment or (ii) the Effective Termination Date of a termination of
employment pursuant to Section 4, you shall not, directly or indirectly, without
the prior written consent of the Chief Executive Officer of the Company: (x)
render any services to, manage, operate, control, or act in any capacity
(whether as a principal, partner, director, officer, member, agent, employee,
consultant, owner, independent contractor or otherwise and whether or not for
compensation) for, any person or entity that is a Competitive Entity, or (y)
acquire any interest of any type in any Competitive Entity, including without
limitation as an owner, holder or beneficiary of any stock, stock options or
other equity interest (except as permitted by the next sentence). Nothing herein
shall prohibit you from acquiring solely as an investment and through market
purchases (i) securities of any Competitive Entity that are registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934 (the “Exchange
Act”) and that are publicly traded, so long as you or any entity under your
control are not part of any control group of such Competitive Entity and such
securities, including converted or convertible securities, do not constitute
more than one percent (1%) of the outstanding voting power of that entity and
(ii) securities of any Competitive Entity that are not registered under Section
12(b) or 12(g) of the Exchange Act and are not publicly traded, so long as you
or any entity under your control is not part of any control group of such
Competitive Entity and such securities, including converted securities, do not
constitute more than three percent (3%) of the outstanding voting power of that
entity, provided that in each case you have no active participation in the
business of such entity.


8.2.2           “Competitive Entity” shall be defined as a business (whether
conducted through an entity or by individuals including employee in
self-employment) that is engaged in any business that competes, directly or
indirectly through any parent, subsidiary, affiliate, joint venture, partnership
or otherwise, with (x) any of the business activities carried on by the Company
in any geographic location where the Company conducts business (including
without limitation a Competitive Activity as defined below), (y) any business
activities being planned by the Company or in the process of development at the
time of your termination of employment (as evidenced by written
 
15
 
proposals, market research, RFPs and similar materials) or (z) any business
activity that the Company has covenanted, in writing, not to compete with in
connection with the disposition of such a business.


8.2.3           “Competitive Activity” refers to business activities within the
lines of business of the Company, including without limitation, the following:


(a)  
The operation of domestic and international networks and premium pay television
services (including the production, provision and/or delivery of programming to
cable system operators, satellite distribution services, telephone companies,
Internet Protocol Television systems, mobile operators, broadband and other
distribution platforms and outlets) and websites and digital applications
associated with such networks and pay television services;



(b)  
The sale, licensing and/or distribution of content on DVD and Blu-ray discs,
video on demand, electronic sell-through, applications for mobile devices, the
Internet or other digital services;



(c)  
The production, distribution and licensing of motion pictures and other
entertainment assets, television programming, animation, interactive games
(whether distributed in physical form or digitally) and other video products and
the operation of websites and digital applications associated with the
foregoing;



(d)  
The publication and distribution of print and digital editions of magazines and
other publishing and publishing-related ventures, including digital storefronts,
websites and digital applications associated with such magazines and other
publishing and publishing-related ventures; direct-marketing; marketing services
businesses and book publishing.



8.3.           Injunctive Relief.  You acknowledge that your services are of a
special, unique and extraordinary value to the Company and that you develop
goodwill on behalf of Time Warner.  Because your services are unique and because
you have access to confidential information and strategic plans of the Company
of the most valuable nature
 
16
 
 
and will help the Company develop goodwill, the parties agree that the covenants
contained in this Section 8 are necessary to protect the value of the business
of the Company and that a breach of any such non-competition covenant would
result in irreparable and continuing damage for which there would be no adequate
remedy at law. The parties agree therefore that in the event of a breach or
threatened breach of this Section 8, the Company may, in addition to other
rights and remedies existing in its favor, apply to any court of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce, or prevent any violations of, the provisions hereof.  The parties
further agree that in the event the Company is granted any such injunctive or
other relief, the Company shall not be required to post any bond or security
that may otherwise normally be associated with such relief.


9.   Ownership of Work Product.   You acknowledge that during the term of
employment, you may conceive of, discover, invent or create inventions,
improvements, new contributions, literary property, material, ideas and
discoveries, whether patentable or copyrightable or not (all of the foregoing
being collectively referred to herein as “Work Product”), and that various
business opportunities shall be presented to you by reason of your employment by
the Company.  You acknowledge that all of the foregoing shall be owned by and
belong exclusively to the Company and that you shall have no personal interest
therein, provided that they are either related in any manner to the business
(commercial or experimental) of the Company, or are, in the case of Work
Product, conceived or made on the Company’s time or with the use of the
Company’s facilities or materials, or, in the case of business opportunities,
are presented to you for the possible interest or participation of the
Company.  You shall (i) promptly disclose any such Work Product and business
opportunities to the Company; (ii) assign to the Company, upon request and
without additional compensation, the entire rights to such Work Product and
business opportunities; (iii) sign all papers necessary to carry out the
foregoing; and (iv) give testimony in support of your inventorship or creation
in any appropriate case.  You agree that you will not assert any rights to any
Work Product or business opportunity as having been made or acquired by you
prior to the date of this Agreement except for Work Product or business
opportunities, if any, disclosed to and acknowledged by the Company in writing
prior to the date hereof.


10.   Notices.   All notices, requests, consents and other communications
required or permitted to be given under this Agreement shall be effective only
if given in
 
17
 
 
writing and shall be deemed to have been duly given if delivered personally or
sent by a nationally recognized overnight delivery service, or mailed
first-class, postage prepaid, by registered or certified mail, as follows (or to
such other or additional address as either party shall designate by notice in
writing to the other in accordance herewith):


10.1   If to the Company:


Time Warner Inc.
One Time Warner Center
New York, New York  10019
Attention:  Senior Vice President - Global
Compensation and Benefits


(with a copy, similarly addressed
but Attention:  General Counsel)


10.2   If to you, to your residence address set forth on the records of the
Company.


11.   General.


11.1   Governing Law.   This Agreement shall be governed by and construed and
enforced in accordance with the substantive laws of the State of New York
applicable to agreements made and to be performed entirely in New York.


11.2   Captions.   The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.


11.3   Entire Agreement.   This Agreement, including Annexes A and B, set forth
the entire agreement and understanding of the parties relating to the subject
matter of this Agreement and supersedes all prior agreements, arrangements and
understandings, written or oral, between the parties.


11.4   No Other Representations.   No representation, promise or inducement has
been made by either party that is not embodied in this Agreement, and neither
party shall be bound by or be liable for any alleged representation, promise or
inducement not so set forth.
 
18
 
 


                                                11.5   Assignability.   This
Agreement and your rights and obligations hereunder may not be assigned by you
and except as specifically contemplated in this Agreement, neither you, your
legal representative nor any beneficiary designated by you shall have any right,
without the prior written consent of the Company, to assign, transfer, pledge,
hypothecate, anticipate or commute to any person or entity any payment due in
the future pursuant to any provision of this Agreement, and any attempt to do so
shall be void and shall not be recognized by the Company. The Company may not
assign this Agreement or its rights or obligations hereunder except that the
Company shall assign its rights together with its obligations hereunder in
connection with any sale, transfer or other disposition of all or substantially
all of the Company’s business and assets, whether by merger, purchase of stock
or assets or otherwise, as the case may be. Upon any such assignment, the
Company shall cause any such successor expressly to assume such obligations, and
such rights and obligations shall inure to and be binding upon any such
successor.


11.6   Amendments; Waivers.   This Agreement may be amended, modified,
superseded, cancelled, renewed or extended and the terms or covenants hereof may
be waived only by written instrument executed by both of the parties hereto, or
in the case of a waiver, by the party waiving compliance.  The failure of either
party at any time or times to require performance of any provision hereof shall
in no manner affect such party’s right at a later time to enforce the same.  No
waiver by either party of the breach of any term or covenant contained in this
Agreement, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.


11.7   Specific Remedy.   In addition to such other rights and remedies as the
Company may have at equity or in law with respect to any breach of this
Agreement, if you commit a material breach of any of the provisions of Sections
8.1, 8.2, or 9, the Company shall have the right and remedy to have such
provisions specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company.


11.8   Resolution of Disputes.   Except as provided in the preceding Section
11.7, any dispute or controversy arising with respect to this Agreement and your
employment hereunder (whether based on contract or tort or upon any federal,
state or
 
19
 
 
local statute, including but not limited to claims asserted under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, as
amended, any state Fair Employment Practices Act and/or the Americans with
Disability Act) shall, at the election of either you or the Company, be
submitted to JAMS for resolution in arbitration in accordance with the rules and
procedures of JAMS.  Either party shall make such election by delivering written
notice thereof to the other party at any time (but not later than 45 days after
such party receives notice of the commencement of any administrative or
regulatory proceeding or the filing of any lawsuit relating to any such dispute
or controversy) and thereupon any such dispute or controversy shall be resolved
only in accordance with the provisions of this Section 11.8.  Any such
proceedings shall take place in New York City before a single arbitrator (rather
than a panel of arbitrators), pursuant to any streamlined or expedited (rather
than a comprehensive) arbitration process, before a non-judicial (rather than a
judicial) arbitrator, and in accordance with an arbitration process which, in
the judgment of such arbitrator, shall have the effect of reasonably limiting or
reducing the cost of such arbitration.  The resolution of any such dispute or
controversy by the arbitrator appointed in accordance with the procedures of
JAMS shall be final and binding.  Judgment upon the award rendered by such
arbitrator may be entered in any court having jurisdiction thereof, and the
parties consent to the jurisdiction of the New York courts for this
purpose.  The prevailing party shall be entitled to recover the costs of
arbitration (including reasonable attorneys fees and the fees of experts) from
the losing party.  If at the time any dispute or controversy arises with respect
to this Agreement, JAMS is not in business or is no longer providing arbitration
services, then the American Arbitration Association shall be substituted for
JAMS for the purposes of the foregoing provisions of this Section 11.8.  If you
shall be the prevailing party in such arbitration, the Company shall promptly
pay, upon your demand, all legal fees, court costs and other costs and expenses
incurred by you in any legal action seeking to enforce the award in any court.


11.9   Beneficiaries.   Whenever this Agreement provides for any payment to your
estate, such payment may be made instead to such beneficiary or beneficiaries as
you may designate by written notice to the Company.  You shall have the right to
revoke any such designation and to redesignate a beneficiary or beneficiaries by
written notice to the Company (and to any applicable insurance company) to such
effect.


11.10   No Conflict.   You represent and warrant to the Company that this
Agreement is legal, valid and binding upon you and the execution of this
 
 
20
 
Agreement and the performance of your obligations hereunder does not and will
not constitute a breach of, or conflict with the terms or provisions of, any
agreement or understanding to which you are a party (including, without
limitation, any other employment agreement).  The Company represents and
warrants to you that this Agreement is legal, valid and binding upon the Company
and the execution of this Agreement and the performance of the Company’s
obligations hereunder does not and will not constitute a breach of, or conflict
with the terms or provisions of, any agreement or understanding to which the
Company is a party.


11.11   Conflict of Interest.  Attached as Annex B and made part of this
Agreement is the Time Warner Corporate Standards of Business Conduct.  You
confirm that you have read, understand and will comply with the terms thereof
and any reasonable amendments thereto.  In addition, as a condition of your
employment under this Agreement, you understand that you may be required
periodically to confirm that you have read, understand and will comply with the
Standards of Business Conduct as the same may be revised from time to time.


11.12   Withholding Taxes.   Payments made to you pursuant to this Agreement
shall be subject to withholding and social security taxes and other ordinary and
customary payroll deductions.


11.13   No Offset.  Neither you nor the Company shall have any right to offset
any amounts owed by one party hereunder against amounts owed or claimed to be
owed to such party, whether pursuant to this Agreement or otherwise, and you and
the Company shall make all the payments provided for in this Agreement in a
timely manner.


11.14   Severability.   If any provision of this Agreement shall be held
invalid, the remainder of this Agreement shall not be affected thereby;
provided, however, that the parties shall negotiate in good faith with respect
to equitable modification of the provision or application thereof held to be
invalid.  To the extent that it may effectively do so under applicable law, each
party hereby waives any provision of law which renders any provision of this
Agreement invalid, illegal or unenforceable in any respect.
 
21
 
 
11.15   Survival.   Sections 3.4, 7.3 and 8 through 11 shall survive any
termination of the term of employment by the Company for cause pursuant to
Section 4.1.  Sections 3.4, 4.4, 4.5, 4.6, 4.7 and 7 through 11 shall survive
any termination of the term of employment pursuant to Sections 4.2, 4.3, 5 or
6.  Sections 3.4, 4.6 and Sections 8 through 11 shall survive any termination of
employment due to resignation.


11.16   Definitions.   The following terms are defined in this Agreement in the
places indicated:


Accountant – Section 4.7.1
affiliate - Section 4.2.2
Average Annual Bonus – Section 4.2.1
Base Salary - Section 3.1
Bonus – Section 3.2
cause - Section 4.1
Code - Section 4.5
Company - the first paragraph on page 1 and Section 8.1
Competitive Entity – Section 8.2
Disability Date - Section 5
Disability Period - Section 5
Effective Date - the first paragraph on page 1
Effective Termination Date – Section 4.1
Equity Cessation Date – Section 4.2.2
Overpayment - Section 4.7.3
Parachute Amount - Section 4.7.1
Reduced Amount - Section 4.7.1
Severance Term Date – Section 4.2.2
Term Date – Section 1
term of employment - Section 1
termination without cause – Section 4.2.1
Work Product - Section 9

 
22 
 
 
 

11.17                      Compliance with IRC Section 409A.  This Agreement is
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and will be interpreted in a manner intended to comply with
Section 409A of the Code.  Notwithstanding anything herein to the contrary, (i)
if at the time of your termination of employment with the Company you are a
“specified employee” as defined in Section 409A of the Code (and any related
regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to you) until the date that is six months following your termination of
employment with the Company (or the earliest date as is permitted under Section
409A of the Code) and (ii) if any other payments of money or other benefits due
to you hereunder could cause the application of an accelerated or additional tax
under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner, determined by the Company,
that does not cause such an accelerated or additional tax.  To the extent any
reimbursements or in-kind benefits due to you under this Agreement constitutes
“deferred compensation” under Section 409A of the Code, any such reimbursements
or in-kind benefits shall be paid to you in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv).  Each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code. References in this Agreement to your termination of active employment or
your Effective Termination Date shall be deemed to refer to the date upon which
you have a “separation from service” with the Company and its affiliates within
the meaning of Section 409A of the Code.   The Company shall consult with you in
good faith regarding the implementation of the provisions of this Section 11.17;
provided that neither the Company nor any of its employees or representatives
shall have any liability to you with respect to thereto.
 
23
 
 


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
 
 

 
TIME WARNER INC.
 
 
  By /s/ James Cummings  

 

  Title:   Senior Vice President  

 




 

  /s/ Gary Ginsberg     Gary Ginsberg  

 
 
 
 
 
 

 
 
24 
 
 

ANNEX A
                                                                                                                      


RELEASE


This Release is made by and among                                         (“You”
or “Your”) and TIME WARNER INC. (the “Company”), One Time Warner Center, New
York, New York 10019, as of the date set forth below in connection with the
Employment Agreement dated        , and effective as of        , and the letter
agreement (the “Letter Agreement” between You and the Company dated as of (as so
amended, the “Employment Agreement”), and in association with the termination of
your employment with the Company.


In consideration of payments made to You and other benefits to be received by
You by the Company and other benefits to be received by You pursuant to the
Employment Agreement, as further reflected in the Letter Agreement, You, being
of lawful age, do hereby release and forever discharge the Company, its
successors, related companies, Affiliates, officers, directors, shareholders,
subsidiaries, agents, employees, heirs, executors, administrators, assigns,
benefit plans (including but not limited to the Time Warner Inc. Severance Pay
Plan For Regular Employees), benefit plan sponsors and benefit plan
administrators of and from any and all actions, causes of action, claims, or
demands for general, special or punitive damages, attorney’s fees, expenses, or
other compensation or damages (collectively, “Claims”), whether known or
unknown, which in any way relate to or arise out of your employment with the
Company or the termination of Your employment, which You may now have under any
federal, state or local law, regulation or order, including without limitation,
Claims related to any stock options held by You or granted to You by the Company
that are scheduled to vest subsequent to the Severance Term Date that applies to
Your termination of employment and Claims under the Age Discrimination in
Employment Act (with the exception of Claims that may arise after the date You
sign this Release), Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act of 1990, as amended, the Family and Medical Leave Act and
the Employee Retirement Income Security Act of 1974, as amended, through and
including the date of this Release;  provided, however, that the execution of
this Release shall not prevent You from bringing a lawsuit against the Company
to enforce its obligations under  the Employment Agreement and this Release.


Notwithstanding anything to the contrary, nothing in this Release shall prohibit
or restrict You from (i) making any disclosure of information required by
law;  (ii) filing a charge with, providing information to, or testifying or
otherwise assisting in any investigation or proceeding brought by, any federal
regulatory or law enforcement agency or legislative body, any self-regulatory
organization, or the Company’s legal, compliance or human resources officers;
(iii) filing, testifying or participating in or otherwise assisting in a
proceeding relating to an alleged violation of any federal, state or municipal
law relating to fraud or any rule or regulation of the Securities and Exchange
Commission or any self-regulatory organization; or (iv) challenging the validity
of my release of claims under the Age Discrimination in Employment
Act. Provided, however, You acknowledge that You cannot recover any monetary
damages or equitable relief in connection with a charge brought by You or
through any action brought by a third party with respect to the Claims released
and waived in the Agreement.  Further, notwithstanding the above, You are not
waiving or releasing: (i) any claims arising after the Effective Date of this
Agreement; (iii) any claims for enforcement of this Agreement; (iii) any rights
or claims You may have to workers compensation or unemployment benefits; (iv)
claims for accrued, vested benefits under any employee benefit plan of the
Company in accordance with the terms of such plans and applicable law; and/or
(v) any claims or rights which cannot be waived by law.


You further state that You have reviewed this Release, that You know and
understand its contents, and that You have executed it voluntarily.


You acknowledge that You have been given               days to review this
Release and to sign it.  You also acknowledge that by signing this Release You
may be giving up valuable legal rights and that You have been advised to consult
with an attorney. You understand that You have the right to revoke Your consent
to the Release for seven days following Your signing of the Release.  You
further understand that You will cease to receive any payments or benefits under
this Agreement (except as set forth in Section 4.4 of the Agreement) if You do
not sign this Release or if You revoke Your consent to the Release within seven
days after signing the Release. The Release shall not become effective or
enforceable with respect to claims under the Age Discrimination Act until the
expiration of the seven-day period following Your signing of this Release. To
revoke, You send a written statement of revocation by certified mail, return
receipt requested, or by hand delivery.  If You do not revoke, the Release shall
become effective on the eighth day after You sign it.




Accepted and Agreed to:






 

     
 Gary Ginsberg
 
 
   
Dated:
     

 











 
 
 
 
 

ANNEX B


TIME WARNER CORPORATE
STANDARDS OF BUSINESS CONDUCT
 
 
